Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 in the reply filed on March 11, 2022 is acknowledged.

Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2022.

Specification
The abstract of the disclosure is objected to because it fails to provide the proper content for an abstract.  For example, since the examined claims (claims 1-8) are directed to a medical device, the medical device’s structural organization and operation should be set forth.  See proper content for an abstract as set forth below.
Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, term “the two half-lumens” (both occurrences) lacks antecedent basis.  It appears that this claim should depend from claim 3 instead of claim 2 for proper antecedent basis of the above mentioned term.  For the purpose of examination, claim 4 will be assumed to be dependent from claim 3.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowland et al. (U.S. Pat. 5,547,469, hereinafter “Rowland”).
As to claim 1, Rowland discloses a medical device, comprising: 
a flexible elongate tube (catheter 11, Fig.1) having a proximal end (12) and a distal end (14) configured to be directed toward an opening of a body lumen (col.4, lines 31-47); 
a first lumen (lumen 16, Fig.2) extending from the distal end of the tube at least partially along the tube toward the proximal end of the tube (shown extending proximally from the distal end in Fig.3), the first lumen having a fluid connection at a proximal end for a fluid source (Luer lock fitting 22, Fig.1); 
a second lumen (lumen 17, Fig.2) extending from the distal end of the tube at least partially along the tube toward the proximal end of the tube (shown extending proximally from the distal end in Fig.3), the second lumen configured to accept a guidewire extending along the second lumen (lumen 17 is open and has a proximal entrance port 23, Fig.1, and is thus configured to accept a guidewire); and 
a wire filament (cutting wire 31, Fig.4) extending along the elongate tube (extends through lumen 20, col.5, lines 44-46), a distal end of the filament connected to the distal end of the elongate tube (connected at clamp 35, Fig.4, col.5, lines 38-40), a proximal portion of the wire extending at least partially along the elongate tube (extends through lumen 20, col.5, lines 
	As to claim 2, Rowland further discloses a third lumen (lumen 20, Fig.2) extending along the tube (as shown in Fig.4) and configured to deliver a contrast agent (lumen 20 allows infusion of a contrast agent, col.4, lines 62-65).
	As to claim 3, Rowland further discloses a bifurcated lumen at the distal end of the tube that includes a partition wall separating the bifurcated lumen into two half-lumens (the portions of lumens 17 and 20 at the distal end are bifurcated by being separated by a portion of the tube 11 that partitions them, Fig.2, see annotated figure below).
			
    PNG
    media_image1.png
    213
    322
    media_image1.png
    Greyscale

As to claim 4, the second lumen transitions to one of the two half-lumens and the third lumen transitions to the other of the two half-lumens (the proximal portions of second lumen 17 and third lumen 20 transitions into the distal bifurcated portions at the distal end).
As to claim 5, the first lumen is configured to deliver a gas as the fluid source from the first lumen at the distal end of the tube to at least partially open the body lumen for access substantially without the medical device contacting the body lumen (the first lumen 16 includes a fluid port 22 at the proximal end and has an exit port 33, Fig.3,4, at the distal end and because of 
As to claim 7, Rowland further discloses a channel extending at least partially along an outer surface of the elongate tube and transitioning to the second lumen (taking the second lumen 17 as the distal portion of such lumen, as shown in Fig.3, the proximal portion of such lumen that extends back to port 23 constitutes a channel extending at least partially along (e.g. parallel with) an outer surface of the elongate tube and transitioning to (e.g. connected with) the second lumen).
	Regarding claims 6 and 8, claim 1 will be interpreted as set forth above except for:
a first lumen (lumen 17, Figs.2-3) extending from the distal end of the tube at least partially along the tube toward the proximal end of the tube (shown extending proximally from the distal end in Fig.3), the first lumen having a fluid connection at a proximal end for a fluid source (Luer lock fitting 24, Fig.1); 
a second lumen (lumen 16, Figs.2-3) extending from the distal end of the tube at least partially along the tube toward the proximal end of the tube (shown extending proximally from the distal end in Fig.3), the second lumen configured to accept a guidewire extending along the second lumen (lumen 16 is open and has a proximal entrance port 21, Fig.1, and is thus configured to accept a guidewire, col.4, lines 51-55).
As to claim 6, Rowland further discloses a radial skirt (balloon 60, Fig.8) about the elongate tube, the skirt having a funnel shape tapering inward toward the distal end of the tube (see tapered funnel shape as shown in Fig.8) and in fluid communication with an opening to the first lumen (in communication with exit port 61 of channel 17A, which is analogous to channel 17, col.7, lines 12-21), and the skirt further having an outer diameter configured to be in 
As to claim 8, Rowland further discloses a fourth lumen (lumen 20, Fig.2,4) extending along the tube (as shown in Fig.4) and a handle (handle 26, Fig.1) at the proximal end of the tube and connected to the proximal end of the wire filament (connected to cutting wire 31 at connector 45, col.5, lines 47-55), wherein the proximal portion of the wire is slidably extending within the fourth lumen, and wherein the handle is configured to slide the wire filament within the fourth lumen such that the distal end of the tube is directed toward the opening of the body lumen (retracting body section 43 slidably moves the wire 31 so as to bend the distal end of the tube, col.5, lines 55-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references listed on the attached PTO-892 additionally show various features recited in the claims and shown in Applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795